Citation Nr: 0320320	
Decision Date: 08/15/03    Archive Date: 08/25/03

DOCKET NO.  99-12 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for residuals of a neck 
injury.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel




INTRODUCTION

The veteran served on active duty from February 1972 to 
December 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision by the 
RO.  The veteran was notified of this action by a letter in 
February 1999.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
This law is applicable to all claims filed on or after the 
date of enactment of the VCAA - November 9, 2000 - or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  The VCAA includes an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA benefits 
and which evidence, if any, the veteran is expected to obtain 
and submit, and which evidence will be retrieved by VA.  38 
U.S.C.A. § 5103(a) and (b) (West 2002); see also Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).

Subsequent to the enactment of the VCAA, the Board began 
taking action to develop cases here at the Board in lieu of 
remands to the agency of original jurisdiction on February 
22, 2002.  See Board of Veterans' Appeals: Obtaining Evidence 
and Curing Procedural Defects Without Remanding, 67 Fed. Reg. 
3,099 (Jan. 23, 2002) (codified at 38 C.F.R. §§ 19.9(a)(2), 
19.9(a)(2)(ii) (2002)).  In the veteran's case, development 
actions requested by the Board in September 2002 resulted in 
the acquisition of a written statement from the veteran 
received in February 2003.  38 C.F.R. § 19.9(a) (2002).  

Despite the Board's attempt at additional evidentiary 
development under 38 C.F.R. § 19.9(a)(2), on May 1, 2003, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit), in Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (DAV), held 
that 38 C.F.R. § 19.9(a)(2) (which authorized the Board to 
conduct its own evidentiary development) was invalid because, 
in conjunction with the amended rule codified at 38 C.F.R. 
§ 20.1304, it allowed the Board to consider additional 
evidence without having to remand the case to the RO for 
initial consideration and without having to obtain the 
appellant's waiver of the right to initial consideration of 
the evidence by the RO.  (DAV does not prohibit the Board 
from developing evidence, provided that the Board does not 
adjudicate the claim based on any new evidence it obtains 
unless the claimant waives initial consideration of such 
evidence by first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  See VAOPGCPREC 1-2003.)  

In light of DAV and other policy considerations, VA recently 
determined that VBA would resume all development functions.  
In other words, aside from the limited class of development 
functions that the Board is statutorily permitted to carry 
out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all development 
will be conducted at the RO level. 

In the instant case, the Board finds that additional 
evidentiary development is required.  Furthermore, as will be 
discussed below, it is unclear whether the appellant received 
the notice he is due under 38 U.S.C.A. § 5103(a) (2002).  
Therefore, a remand is required.

In this case, the Board finds that a remand is required for 
several reasons.  First, it appears that there may be certain 
medical records that should be associated with the claims 
file.  The veteran indicated in February 2003 that he had 
sustained a neck injury at work in 1993 or 1994, and received 
treatment for his neck from a private physician, Dr. Dickey.  
Given the veteran's claim, the RO should seek authorization 
and request any medical records from Dr. Dickey and 
employment records from the employer identified in the 
veteran's February 2003 statement.  These records, if 
available, may be pertinent and should be sought.

The Board also finds that further development of the medical 
opinion evidence is appropriate.  This is so because it 
remains unclear whether the veteran has a current neck 
disability that is related to military service.  The record 
shows that the veteran's first neck-related complaint of 
record was in November 1998, when a VA examiner provided an 
impression of cervical spine degenerative disc disease, mild 
muscle spasms, and pain causing mild functional impairment.  
Post-service records also show a work-related injury in March 
2000, when the veteran fell on a slippery surface.  In the 
instant case, the Board finds that a VA medical opinion would 
be helpful to clarify the nature and etiology of the 
veteran's claimed residuals of a neck injury, and would be 
instructive with regard to the appropriate disposition of 
this claim.

The Board additionally notes that development such as that 
sought by this remand is consistent with the mandate of the 
VCAA.  Additionally, the new law has set out certain 
notification requirements.  See Quartuccio, supra (the 
amended "duty to notify" requires VA to notify a claimant 
of which portion of the information and evidence, if any, is 
to be provided by the claimant and which portion, if any, 
will be obtained by VA on behalf of the claimant.)  The Board 
notes that the Federal Circuit in DAV, supra, also held that 
38 C.F.R. § 19.9(a)(2)(ii) (requiring the Board "to provide 
the notice required by 38 U.S.C. [§] 5103(a)" and providing 
for "not less than 30 days to respond to the notice") was 
invalid because it was contrary to 38 U.S.C. § 5103(b), which 
allows a claimant one year to submit evidence.  

In this case, the RO sent a VCAA notice letter to the veteran 
in May 2001 and issued a supplemental statement of the case 
(SSOC) in May 2002 including the provisions of 38 C.F.R. 
§ 3.159.  Nevertheless, Board finds that the RO should ensure 
that any additional notification required under 38 U.S.C.A. § 
5103(a) is made while the case is at the RO for the 
additional development needed in this case.  In re-
adjudicating this case, the RO should ensure that all 
notification and development actions required by the VCAA are 
met.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all notifications and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002) are fully complied with and 
satisfied, to the extent required by 
law.  See Quartuccio, supra.  The 
veteran should be specifically told of 
the information or evidence he should 
submit, if any, and of the information 
or evidence that VA will yet obtain with 
respect to his claim for service 
connection.  38 U.S.C.A. § 5103(a) (West 
2002).  He should also be told of the 
period for response as set forth in 
38 U.S.C.A. § 5103(b) (West 2002), if 
applicable.  

2.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers where he has received treatment 
for his neck since February 2003.  The RO 
should ensure that all pertinent records 
of private or VA treatment are procured 
for review, including all pertinent 
treatment records from Dr. Dickey and 
employment records from Oils Recovery, 
Inc., as identified by the veteran in his 
February 2003 written statement.  The RO 
should assist the veteran in obtaining 
evidence by following the procedures set 
forth in 38 C.F.R. § 3.159 (2002).  If 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  

3.  Then, the RO should arrange for a VA 
orthopedic examination of the veteran by 
a physician with appropriate expertise to 
determine the nature and etiology of any 
currently diagnosed neck disability.  All 
indicated studies should be performed, 
and all findings should be reported in 
detail.  The examiner should determine 
the correct diagnosis(es) and provide an 
opinion as to the medical probabilities 
that any currently diagnosed neck 
disability originated in, or is otherwise 
traceable to, military service rather 
than to a post-service event or injury.  
(The examiner should note that the 
veteran's first neck-related complaint of 
record was in November 1998, when a VA 
examiner provided the impression of 
cervical spine degenerative disc disease, 
mild muscle spasms, and pain causing mild 
functional impairment.  Post-service 
records also show a work-related injury 
in March 2000.)  The rationale for all 
opinions expressed should be provided.  
The claims file, along with all 
additional evidence obtained pursuant to 
the instructions above, must be made 
available to and reviewed by the 
examiner.  The examination report is to 
reflect that such a review of the claims 
file was made.  

4.  The RO should ensure that the medical 
report requested above complies with this 
remand, especially with respect to the 
instructions to provide medical opinions.  
If the report is insufficient, it should 
be returned to the examiner for necessary 
corrective action, as appropriate.

5.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  The RO should then undertake 
any other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA and VA's 
implementing regulations.  

6.  Then, the RO should re-adjudicate the 
claim.  If the benefit sought is denied, 
a SSOC should be issued.  The SSOC should 
contain, among other things, a summary of 
the evidence received since the last SSOC 
was issued in May 2002.  38 C.F.R. 
§ 19.31 (2002).  The veteran and his 
representative should be afforded an 
opportunity to respond.  

After the expiration of the period allowed for response, see 
38 U.S.C.A. § 5103(b) (2002), if applicable, the case should 
be returned to the Board.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

